Hooper, J.
1. Where one was tried on an indictment containing two counts, the first charging him with manufacturing intoxicating liquor, and the second with possessing intoxicating liquor, and the jury returned a verdict of guilty on the first count and not guilty on the second count, the verdict was repugnant. See Davis v. State, 43 Ga. App. 122 (157 S. E. 888), and cit. Where it appears, however, as it does in this case, that the judge in his charge expressly directed the jury that, should they find the defendant guilty under the first count, they should find him not guilty under' the second count, such a verdict as above referred to will not be held void for repugnancy.
2. The evidence authorized the verdict, no errors of law appear, and the trial judge did not err in overruling the motion for a new trial.

Judgment affi/rmed.


Broyles, O. J., concurs. MacIntyre, J., not presiding.

W. A. Dumpier, for plaintiff in error.
Fred Kea., solicitor-general, contra.